Title: From Thomas Jefferson to Patrick Henry, 27 March 1779
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Albemarle Mar. 27. 1779

A report prevailing here that in consequence of some powers from Congress the Governor and council have it in contemplation to remove the Convention troops either wholly or in part from their present situation, I take the liberty of troubling you with some observations on that subject. The reputation and interests of our country in general may be affected by such a measure. It would therefore hardly be deemed an indecent liberty in the most private citizen to offer his thoughts to the consideration of the executive. The locality of my situation particularly in the neighborhood of the present barracks and the public relation in which I stand with the people among whom they are situated, together with a confidence which a personal knowlege of the members of the executive gives me, that they will be glad of information from any quarter on a subject interesting to the public, induce me to hope that they will acquit me of impropriety in the present representation.
By an article in the convention of Saratoga it is stipulated on the part of the United States that the officers shall not be separated from their men. I suppose the term officers includes general as well as regimental officers. As there are General officers then who command all the troops, no part of them can be separated from these officers, without a violation of the article: they cannot of course be separated from one another unless the same General officer could be in different places at the same time. It is true the article adds ‘as far as circumstances will admit.’ This was a necessary qualification; because in no place in America I suppose could there have been found quarters for both officers and men together, those for the officers to be according to their rank. So far then as the circumstances of the place where they should be quartered should render a separation necessary in order to procure quarters for the officers, according to their rank, the article admits that separation. And these are the circumstances which must have been under the contemplation of the parties both of whom and all the world beside who are ultimate judges in this case would still understand that they were to be as near in the environs of the camp, as convenient quarters could be procured and not that the qualification of the article destroyed the article itself and laid it wholly at our discretion. Congress indeed have admitted of this separation: but are they so far lords of right and wrong as that our consciences may be quiet with their dispensation? Or is the case amended by saying  they leave it optional in the Governor and council to separate the troops or not? At the same time that it exculpates not them, it is drawing the Governor and council into a participation in the breach of faith. If indeed it is only proposed that a separation of the troops shall be referred to the consent of their officers; that is a very different matter. Having carefully avoided conversation with them on public subjects I can not say of my own knowledge how they would relish such a proposition. I have heard from others that they will chuse to undergo any thing together rather than to be separated: and that they will remonstrate against it in the strongest terms. The executive therefore, if voluntary agents in this measure, must be drawn into a paper war with them, the more disagreeable as it seems that faith and reason will be on the other side. As an American I cannot help feeling a most thorough mortification that our Congress should have permitted an infraction of our public honour; as a citizen of Virginia I cannot help hoping and confiding that our supreme Executive, whose acts will be considered as the acts of the Commonwealth, estimate that honour too highly [to] make it’s infraction their own act. I may be permitted to hope then that if any removal takes place it will be a general one: and as it is said to be left to the Governor and council to determine on this, I am satisfied, that suppressing every other consideration, and weighing the matter dispassionately, they will determine upon this sole question. Is it for the benefit of those for whom they act that the Convention troops should be removed from among them? Under the head of interest these circumstances viz. the expence of building barracks said to have been £25,000: and of removing the troops backwards and forwards, amounting to I know not how much, are not to be pretermitted merely because they are Continental expences; for we are a part of the Continent. We must pay a shilling of every dollar wasted. But the sums of money which by these troops or on their account are brought into and expended in this state, are a great and local advantage. This can require no proof. If at the conclusion of the war for instance our share of the Continental debt should be 20 millions of dollars, or say that we are called on to furnish an annual quota of 2,400,000 dollars to Congress to be raised by tax, it is obvious that we should raise these given sums with greater or less ease in proportion to the greater or less quantity of money found in circulation among us. I expect that our circulating money is increased by the presence of these troops at the rate of 30,000 dollars a week at the least. I have heard indeed that an objection arises to their being kept within this state from the information of  the Comissary that they cannot be subsisted here. In attending to the information of that office it should be borne in mind that the county of King William and it’s vicinities are one thing, the territory of Virginia another. If the troops could be fed upon long letters I beleive the gentleman at the head of that department in this country would be the best commissary upon earth. But till I see him determined to act, not to write, to sacrifice his domestic ease to the duties of his appointment and apply to the resources of this country wheresoever they are to be had, I must entertain a different opinion of him. I am mistaken if for the animal subsistence of the troops hitherto we are not principally indebted to the genius and exertions of Hawkins during the very short time he lived after his appointment to that department by your board. His eye immediately pervaded the whole state, it was reduced at once to a regular machine, to a system, and the whole put into movement and animation by the fiat of a comprehensive mind. If the commonwealth of Virginia cannot furnish these troops with bread I would ask of the commissariate, Which of the thirteen is now become the grain colony? If we are in danger of famine from the addition of 4000 mouths, what is become of that surplus of bread the exportation of which used to feed the West Indies and Eastern states and fill the colony with hard money? When I urge the sufficiency of this state however to subsist these troops I beg to be understood as having in contemplation the quantity of provisions necessary for their real use and not as calculating what is to be lost by the wanton waste, mismanagement and carelessness of those employed about it. If magazines of beef and pork are suffered to rot by slovenly butchering or for want of timely provision of salt, if quantities of flour are exposed in open waggons to pillage and destruction; and if when laid up in the Continental stores it is still to be embezzled and sold by the commissaries entrusted with the keeping of it the land of Egypt itself would be insufficient for their supply and their removal will be necessary not to a more plentiful country but to more able and honest commissaries. Perhaps the magnitude of this question and it’s relation to the whole state may render it worth while to await the opinion of the national council which is now to meet within a few weeks. There is no danger of distress in the mean time as the commissaries affirm they have a great sufficiency of provisions for some time to come. Should the measure of removing them into another State be adopted, and carried into execution before the meeting of assembly no disapprobation of theirs will bring  them back, because they will then be in the power of others who will hardly give them up.
Want of information what may be the precise measure proposed by the Governor and council obliges me to shift my ground and take up the subject in every possible form. Perhaps they have not thought to remove the troops out of this state altogether, but to some other part of it. Here the objections arising from the expences of removal and of building new barracks recur: As to animal food, it may be driven to one part of the country as easily as to another: that circumstance therefore may be thrown out of the question. As to bread I suppose they will require about 40, or 45000 bushels of grain a year. The place to which it is to be brought to them is about the center of the state. Besides that the country round about is fertile. All the grain made in the counties adjacent to any kind of navigation may be brought by water to within 12 miles of the spot. For these 12 miles waggons must be employed, I suppose half a dozen will be a plenty. Perhaps this part of the expence might have been saved had the barracks been built on the water. But it is not sufficient to justify their being abandoned now they are built and waggonage indeed seems to the commissariate an article not worth œconomising. For they kill meat at Richmond, Fredsbgh and I suppose at other places and waggon it to the barracks instead of driving it alive, but when they purchase flour in the upper counties they contrive a wanton and studied circuity of waggonage. To mention only one fact, they have bought quantities of flour for these troops in Cumberland, have ordered it to be waggoned down to Manchester and waggoned thence to the Barracks. This fact happened to fall within my own knolege. I doubt not there are many more such, in order either to produce their total removal or to run up the expences of the present situation and satisfy Congress that the nearer they are brought to the Commissary’s own bed the cheaper they will be subsisted. The grain made in the Western counties may be brought partly in waggons as conveniantly to this as to any other place, perhaps more so on account of it’s vicinity to one of the best passes through the blue ridge, and partly by water as it is near James river to the navigation of which ten counties are adjacent above the falls. When I said that the grain might be brought hither from all the counties of the state adjacent to navigation, I did not mean to say it would be proper to bring it from all of them. On the contrary I think commissary should be instructed after the next harvest not to send one bushel of grain to the barracks from below the falls of the rivers or from the Northern counties.  The counties on tide waters are accessible to the calls for our own army. Their supplies ought therefore to be husbanded for them. The counties in the Northern parts of the state are not only within reach for our own Grand army but peculiarly necessary for the support of Mackintosh’s army, or for the support of any other western expedition that the uncertain conduct of the Indians should render necessary, insomuch that if the supplies of that quarter should be misapplied to any other purpose it would destroy in embryo every exertion either for particular or general safety there. The counties above the tide waters in the middle and Southern and Western parts of the country are not accessible to calls for either of those purposes, but at such an expence of transportation as the articles would not bear. Here then is a great feild whose supplies of bread cannot be carried to our army, or rather which will raise no supplies of bread because there is no body to eat them. Was it not then wise in Congress to remove to that feild 4000 idle mouths who must otherwise have interfered with the pasture of our own troops? And if they are removed to any other part of the country will it not defeat this wise purpose. The mills on the waters of James river above the falls open to canoe navigation are very many. Some of them are of great note as manufacturers. The Barracks are surrounded by mills. There are 5 or 6 round about Charlottesville. Any two or three of the whole might in the course of the winter manufacture flour sufficient for the year. To say the worst then of this situation it is but 12 miles wrong.
The safe custody of these troops is another circumstance worthy consideration. Equally removed from the access of an Eastern or Western enemy central to the whole state so that should they attempt an eruption in any direction they must pass through a great extent of hostile country, in a neighborhood thickly inhabited by a robust and hardy people zealous in the American cause, acquainted with the use of arms and the defiles and passes by which they must issue, it should seem that in this point of view no place could have been better chosen.
Their health is also of importance. I would not endeavor to shew that their lives are valuable to us, because it would suppose a possibility that humanity was kicked out of doors in America and interest only attended to. The barracks occupy the top and brow of a very high hill (you have been untruly told they were in a bottom). They are free from fog, have four springs which seem to be plentiful, one within 20 yds. of the picket, 2 within 50 yards, and another within 250 and they propose to sink wells within the picquet. Of  4000 people it should be expected according to the ordinary calculations that one should die every day. Yet in the space of near 3 months there have been but 4 deaths among them. 2 infants under three weeks old, two others by apoplexy. The officers tell me, the troops were never before so healthy since they were embodied.
But is an enemy so execrable that tho in captivity his wishes and comforts are to be disregarded and even crossed? I think not. It is for the benefit of mankind to mitigate the horrors of war as much as possible. The practice therefore of modern nations of treating captive enemies with politeness and generosity is not only delightful in contemplation but really interesting to all the world, friends foes and neutrals. Let us apply this. The officers after considerable hardships have all procured quarters comfortable and satisfactory to them. In order to do this they were obliged in many instances to hire houses for a year certain and at such exorbitant rents as were sufficient to tempt independent owners to go out of them and shift as they could. These houses in most cases were much out of repair. They have repaired them at a considerable expence. One of the General officers has taken a place for two years, advanced the rent for the whole time and been obliged moreover to erect additional buildings for the accomodation of part of his family for which there was not room in the house rented. Independent of the brick work, for the carpentry of these additional buildings I know he is to pay 1500 dollars. The same gentleman to my knolege also has paid to one person 3670 dollars for different articles to fix himself commodiously. They have generally laid in their stocks of grain and other provision, for it is well known that officers do not live on their rations, they have purchased cows, sheep &c., set in to farming, prepared their gardens, and have a prospect of comfort and quiet before them. To turn to the soldiers, the environs of the barracks are delightful. The ground cleared, laid off into hundreds of gardens each inclosed in it’s separate paling, these well prepared, and exhibiting a fine appearance. General Riedezel alone laid out upwards of 200£ in garden seeds for the German troops only. Judge what an extent of ground these seeds would cover. There is little doubt that their own gardens will furnish them a great abundance of vegetables through the year. Their poultry, pigeons and other preparations of that kind present to the mind an idea of a company of farmers rather than of a camp of soldiers. In addition to the barracks built for them by the publick and now very comfortable they have built great numbers for themselves in such messes as fancied each other: and the whole corps both officers  and men seem now happy and satisfied with their situation. Having thus found the art of rendering captivity itself comfortable, and carried it into execution at their own great expence and labor, their spirits sustained by the prospect of gratifications rising before their eyes, does not every sentiment of humanity revolt against the proposition of stripping them of all this and removing them into new situations where from the advanced season of the year no preparations can be made for carrying themselves comfortably through the heats of summer, and when it is known that the necessary advances for the conveniencies already provided have exhausted their funds and left them unable to make the like exertions anew.
Again view this matter as it may regard appearances. A body of troops after staying a twelvemonth at Boston are ordered to take a march of 700 miles to Virginia where it is said they may be plentifully subsisted. As soon as they are there they are ordered on some other march because in Virginia it is said they cannot be subsisted. Indifferent nations will charge this either to ignorance or to whim and caprice; the parties interested to cruelty. They now view the proposition in [that light] and it is said there is a general and firm persuasion among them that they were [marched from Boston with no other purpose than to harass and destroy them with eternal marches.]
There could not have been a more unlucky concurrence of circumstances than when these troops first came. The barracks unfinished for want of labourers, the worst spell of weather ever known within the memory of man, no stores of bread laid in, the roads by the weather and number of waggons soon rendered impassable; not only the troops themselves were greatly disappointed, but the people in the neighborhood alarmed at the consequences which a total failure of provision might have produced. In this worst state of things their situation was seen by many and disseminated thro’ the country so as to occasion a general dissatisfaction, which even seised the minds of reasonable men [who] if not infected with the contagion must have foreseen that the prospect must brighten and that great advantages to the people must necessarily arise. It has accordingly so happened. The planters being more generally sellers than buyers have felt the benefit of their presence in the most vital part about them their purses and are now sensible of it’s source. I have too good an opinion of their love of order to beleive that a removal of these troops would produce  any irregular proofs of their disapprobation, but I am well assured it would be extremely odious to them.
To conclude. The separation of these troops would be a breach of public faith, therefore I suppose it impossible. If they are removed to another state, it is the fault of the commissaries; if they are removed to any other part of the state it is the fault of the commissaries; and in both cases, the public interest and public security suffer, the comfortable and plentiful subsistence of our own army is lessened, the health of the troops neglected, their wishes crossed and their comforts torn from them, the character of whim and caprice or, what is worse, of cruelty fixed on us as a nation, and to crown the whole our own people disgusted with such a proceeding.
I have thus taken the liberty of representing to you the facts and the reasons which seem to militate against the separation or removal of these troops. I am sensible however that the same object may appear to different persons in very different lights. What I have urged as reasons may to sounder minds be apparent fallacies. I hope they will appear at least so plausible as to excuse the interposition of Your Excellency’s most obedt. & most humble servt.
